Citation Nr: 1804419	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  18-01 527	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the service-connected residuals of laparotomy.

(The issue of whether there was clear and unmistakable error (CUE) in a September 1986 rating decision that failed to award a separate compensable rating for scars as a residual of a laparotomy, was addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.
ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) regarding the issue indicated on the title page; a transcript of the proceeding has been associated with the record.  


FINDINGS OF FACT

1.  In a separate January 2018 Board decision, docket number 08-20 804, the Board found CUE in the September 1986 rating decision that failed to award a separate compensable rating for scars as a residual of laparotomy, despite evidence clearly showing that the Veteran suffered from a painful scar.

2.  Subject to the law and regulations governing the payment of monetary benefits, the Board awarded a separate compensable evaluation for residual scar from exploratory laparotomy, effective from August 31, 1986; this was a full grant of the benefit sought by the Veteran.


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the issue of entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the service-connected residuals of a laparotomy.  38 U.S.C. § 7104 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the separate, January 2018 Board decision, docket number 08-20 804, the Board found CUE in the September 1986 rating decision by the RO.  As such, the Board awarded a separate compensable evaluation for residual scar from exploratory laparotomy, effective from August 31, 1986, which was a complete grant of the benefit sought on appeal.  Having been rendered moot, the claim for an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the laparotomy, must be dismissed.


ORDER

The claim for entitlement to an earlier effective date for the award of a separate compensable rating for residual scars has been rendered moot and is dismissed.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


